Exhibit 10.1

SUMMARY SHEET OF EXECUTIVE CASH COMPENSATION

This Summary Sheet is being updated to (i) reflect the increase in base salary
of Perry E. Davis which occurred on November 13, 2016, (ii) reflect the planned
salary reduction of Jack D. Crusa as part of his retirement transition, and
(iii) include the adoption of the 2017 Individual Performance Goals (the “IPGs”)
assigned to the Company’s named executive officers by the Compensation Committee
(the “Committee”) on February 20, 2017.

Except as indicated below, the following table sets forth annual base salaries
provided to the Company’s principal executive officer, principal financial
officer and other named executive officers in 2015 and as adopted for 2016 by
the Committee on March 23, 2016. The base salary of Perry E. Davis was also
increased on November 13, 2016.

 

Named Executive Officers

   2015 Base
Salaries      2016 Base
Salaries      After November
2016 Increase  

Karl G. Glassman, President and Chief Executive Officer1

   $ 840,000       $ 1,100,000       $ —     

Matthew C. Flanigan, EVP and Chief Financial Officer

   $ 507,000       $ 523,000       $ —     

Perry E. Davis, EVP, President – Residential Products & Industrial Products

   $ 370,000       $ 385,000       $ 425,000   

Jack D. Crusa, SVP – Operations2

   $ 365,000       $ 380,000       $ —     

David. S. Haffner, Former Board Chair and Chief Executive Officer3

   $ 1,130,000       $ 1,130,000       $ —     

 

1  Mr. Glassman served as the Company’s President and Chief Operating Officer
through December 31, 2015. Upon his promotion to President and Chief Executive
Officer on January 1, 2016, the Committee increased his salary to $1,100,000 at
its meeting on January 4, 2016.

2  As previously reported, Mr. Crusa notified the Company that his retirement
date is expected to be December 31, 2017. As determined in January 2017, as part
of Mr. Crusa’s retirement transition, he will continue to receive his current
annual base salary until April 2, 2017 when such rate will be reduced to
$190,000. His salary rate is expected to be further reduced to $152,000 on
July 9, 2017.

3  Mr. Haffner served as the Company’s Board Chair and Chief Executive Officer
through December 31, 2015. Pursuant to Mr. Haffner’s former employment agreement
with the Company, he is entitled to continue to receive his annual base salary
(at the rate of $1,130,000) for all of 2016 and on a prorated basis through the
2017 Annual Shareholders Meeting, which is scheduled to be held in May.

Except as noted below, the named executive officers were eligible to receive a
cash annual incentive under the Company’s 2014 Key Officers Incentive Plan
(filed March 25, 2014 as Appendix A to the Company’s Proxy Statement) (the
“KOIP”) in accordance with the 2016 Award Formula (filed March 28, 2016 as
Exhibit 10.1 to the Company’s Form 8-K). Each executive’s cash award was
calculated by multiplying his annual base salary at the end of the KOIP plan
year by his Target Percentage, then applying the award formula adopted by the



--------------------------------------------------------------------------------

Committee for that year. The Target Percentages in 2015 and 2016 for the
principal executive officer, principal financial officer and other named
executive offices are shown in the following table.

 

Named Executive Officers

   2015
Target
Percentages     2016
Target
Percentages  

Karl G. Glassman, President and Chief Executive Officer

     90 %      115 % 

Matthew C. Flanigan, EVP and Chief Financial Officer

     80 %      80 % 

Perry E. Davis, EVP, President – Residential Products & Industrial Products

     60 %      60 % 

Jack D. Crusa, SVP – Operations1

     60 %      60 % 

David S. Haffner, Former Board Chair and Chief Executive Officer2

     115 %      115 % 

 

1  As previously reported, Mr. Crusa notified the Company that his retirement
date is expected to be December 31, 2017. As determined in January 2017, as part
of Mr. Crusa’s retirement transition, he will participate in the Company’s Key
Management Incentive Compensation Plan (the “KMICP”), which is a cash bonus plan
for non-executive officers. The award formula for the KMICP is expected to be
adopted in March 2017. Historically, the KMICP has had performance objectives
based on Return on Capital Employed (70% relative weight) and Free Cash Flow
(30% relative weight).

2 Mr. Haffner served as the Company’s Board Chair and Chief Executive Officer
through December 31, 2015. Pursuant to Mr. Haffner’s former employment agreement
with the Company, he will continue to receive an annual incentive payment with a
Target Percentage of 115% for all of 2016 and on a prorated basis through the
2017 Annual Shareholders Meeting, which is scheduled to be held in May.
Mr. Haffner’s 2016 annual incentive was calculated in the same manner as a
Corporate Participant under the 2016 KOIP Award Formula (based on Return on
Capital Employed (ROCE) (60% relative weight); Cash Flow (20% relative weight);
and IPGs (20% relative weight)); however, since Mr. Haffner did not have IPGs,
as discussed below, his incentive award was based 70% on ROCE and 30% on Cash
Flow.

Individual Performance Goals. On February 20, 2017, the Committee adopted IPGs
for our named executive officers. Except as noted below, we expect that 20% of
each executive’s cash award in 2017 under our 2014 Key Officers Incentive Plan
will be based on the achievement of the IPGs and will be included in the 2017
award

 

2



--------------------------------------------------------------------------------

formula adopted by the Committee at the end of March 2017. The IPGs for our
named executive officers in 2017 are, and as previously reported for 2015 and
2016, were:

 

Named Executive Officers

  

2015 IPGs

  

2016 IPGs

  

2017 IPGs

Karl G. Glassman, President and Chief Executive Officer    Business unit
portfolio management, margin enhancement, revenue growth, acquisition
integration, profitability of targeted businesses    Strategic planning, growth
initiatives and succession planning    Strategic planning and succession
planning Matthew C. Flanigan, EVP and Chief Financial Officer    Information
technology and risk management initiatives, leadership development    Strategic
planning, credit facility renewal, information technology and internal audit
improvements    Strategic planning, information technology improvements,
succession planning and efficiency initiatives; Perry E. Davis, EVP, President –
Residential Products & Industrial Products    Acquisition objectives, growth of
targeted businesses, leadership development    Growth of targeted businesses and
supply chain initiatives    Growth initiatives and succession planning Jack D.
Crusa, SVP –Operations1    Capital improvements, growth and restructuring of
targeted businesses, purchasing initiatives    Production improvements for
targeted businesses, purchasing initiatives and succession planning    None
assigned David S. Haffner, Former Board Chair and Chief Executive Officer2   
Strategic planning, business unit portfolio management, acquisition integration
   None assigned    None assigned

 

1 As previously reported, Mr. Crusa notified the Company that his retirement
date is expected to be December 31, 2017. As determined in January 2017, as part
of Mr. Crusa’s retirement transition, he will participate in the Company’s Key
Management Incentive Compensation Plan (the “KMICP”), which is a cash bonus plan
for non-executive officers. As such, he did not receive IPGs for 2017. The award
formula for the KMICP is expected to be adopted in March 2017. Historically, the
KMICP has had performance objectives based on Return on Capital Employed (70%
relative weight) and Free Cash Flow (30% relative weight).

2  Mr. Haffner served as the Company’s Board Chair and Chief Executive Officer
through December 31, 2015. He was not employed by the Company after this date.
As such, he did not receive IPGs for 2016 or 2017.

The achievement of the IPGs is measured by the following schedule.

Individual Performance Goals Payout Schedule

(1-5 scale)

 

Achievement

   Payout  

1 – Did not achieve goal

     0 % 

2 – Partially achieved goal

     50 % 

3 – Substantially achieved goal

     75 % 

4 – Fully achieved goal

     100 % 

5 – Significantly exceeded goal

     up to 150 % 

 

3